DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 19th, 2022 have been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing and Specification/Abstract Objection alongside each and every 112b Rejection previously set forth in the Non-Final Office Action mailed March 3rd, 2022 and are hereby withdrawn in light of their correction. However, while the Abstract has been amended, the word count still exceeds 150 words (at 198)
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the word count exceeds 150 words (e.g. 198 words). Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:
“the respective nozzles (20), respectively, arranged at the molding plate” should probably read as “the respective nozzles (20), respectively[[,]] arranged at the molding plate”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “wherein the nozzles and the molding plate are separated by a space”, “wherein the separation walls are arranged in parallel to provide a space”, and “to separate the foaming solutions occupying the spaces” are recited. Notably, there is confusing antecedent basis for “a space” as “a space” is recited twice in the same claim, and it is unclear if the first iteration of ‘a space’ is also synonymous with the second iteration of ‘a space’. Where the issue of confusing antecedent basis is compounded by the use of ‘the foaming solutions occupying the spaces’. For the purposes of examination, the first iteration of ‘a space’ is construed as ‘a first space’, the second iteration of ‘a space’ is construed as ‘a second space’, while the third limitation cited is construed to read as “occupying the first space and the second space”.
Claims 2-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (Korean Pub. No. KR20110101958A) in further view of Kim et al. (Korean Pub. No. KR101199453B1); hereafter “Kim”, Khoshnevis (U.S. Pub. No. 20050194401), and BEN-DAAT et al. (U.S. Pub. No. 20180281358); hereafter “Ben”.
Regarding claim 1, Chae discloses (FIGS. 5b) a method of manufacturing a multi-hardness and multi- elasticity foam mattress in which a plurality of unit foam blocks are formed integrally with each other by use of a continuous foaming process, the method comprising the steps of: arranging a plurality of nozzles (the formed nozzles N1 and N2; FIG. 5b) at one end of a molding plate (M), wherein the nozzles and the molding plate are separated by a space (as illustrated in FIGS. 5b); spraying a foaming solution (as illustrated in FIG. 5b) from each of the nozzles (as illustrated in FIG. 5b), respectively; and molding a foam so as to integrally form a plurality of zones (“Therefore, the connection blocks 44 and 45 are integrally formed between the reference blocks 41, 42, and 43 with different hardness and elasticity,” [044]) where a plurality of unit foam blocks (finalized blocks 41-45 of FIG. 5b) have multi-hardnesses and multi-elasticities different from each other ([044]).
However, Chae does not explicitly disclose installing a separation wall between the respective nozzles, respectively, arranged at the molding plate, wherein the separation walls are arranged in parallel to provide a space between a pair of the separation walls outside the nozzles and to separate the foaming solutions occupying the spaces, respectively; and wherein the separation walls have a length such that the unit foam blocks formed out of the foaming solutions are allowed to have one or more side surfaces in contact with a side surface of adjacent one or more of the unit foam blocks.
Regardless, Khoshnevis teaches (FIGS. 3, 4B, 14, and 16) an extrusion based system with nozzles that utilizes partition/separation walls (as illustrated in FIGS. 4B, 14 and 16) between the nozzles (as illustrated in FIGS. 4B, 14 and 16, particularly in 4B the nozzles (303, 305, 307) are discretized to rectilinear outlets (309, 311, and 313; FIG. 3) as further illustrated in FIGS. 14 and 16, and clarified in [0083]), wherein the separation walls are arranged in parallel (as illustrated in FIGS. 3, 4B, 14, and 16) to provide a {second} space between a pair of the separation walls outside the nozzles and to separate the foaming solutions occupying the {first and second} spaces, respectively; and wherein the separation walls have a length such that the unit foam blocks formed out of the foaming solutions are allowed to have one or more side surfaces in contact with a side surface of adjacent one or more of the unit foam blocks (as demonstrated in FIGS. 3, 4, and particularly 14 and 16).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the partition walls of Khoshnevis (analogous to those discussed in [0083]; and those demonstrated in FIGS. 3, 4B, 14, and 16) into Chae’s nozzles (N1/N2; FIG. 5b), and furthermore it would be most sensible to install them to the nozzle apparatus of Chae prior any manufacturing process of laminating a release paper or spraying a foam solution as such partition would better prevent the intermixing of foaming solution in Chae and better forming the final product of Chae with a more discretized array of foams. Where the results would have been predictable as both Chae and Khoshnevis both are concerned with foam extrusion technologies with multiple nozzles (Khoshnevis: [0110]: “Styrofoam layers 1605, 1607 and 1609”, [0109]: “Compressed air may be mixed in as well to cause a bead of Styrofoam 1505 to be created. One or more of these layers may serve as insulation. Other types of polymers or other materials may be used instead” Where furthermore, the control schemes of Khoshnevis will avail greater flexibility in control, throughput where fewer/larger regions are needed, thereby improving the utility of Chae in combination therewith.
However, Chae still does not explicitly disclose laminating a release paper (40) on the top of the molding plate (10) and spraying a foaming solution in such a manner as to allow the release paper (40) to move in a direction toward the other end of the molding plate (10) to correspond to the moving speed of the foaming solution (50)
Regardless, Kim teaches (FIGS. 1 and 2) a foam spraying a preparation system that comprises laminating a release paper (10a; FIGS. 1 and 2) on the top of a molding plate apparatus (as illustrated in FIG. 1) and spraying a foaming solution (as illustrated through 10b; FIG. 1 and 2) in such a manner as to allow the release paper (10a) to move in a direction toward the other end of the molding plate apparatus (as illustrated in FIG. 1) to correspond to the moving speed of the foaming solution (“Throughout the reaction The conveyor is conveyed at a speed of 1 to 20 m / min, but characterized in that the conveyed at a speed of 3 to 10 m / min in the lamination position. This is because the failure rate is minimized when laminating at a high speed” [0069]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated laminating release paper and spraying a foaming solution in such a manner as to allow the release paper to move in a direction toward the other end of the molding plate to correspond to the moving speed of the foaming solution as Kim teaches (as illustrated in FIGS. 1 and 2 and clarified in [0069]) into the process of Chae (proceeding the installation of the nozzles to supply the spraying solution and likewise prior the molding as necessitating a foam spraying solution to mold). Where the results would have been predictable as both Kim and Chae are concerned with foam mattress productions. Where the use of lamination paper would minimize the foam solution sticking to the mold of Chae, and spraying the foaming solution in such a manner as to allow the release paper to move in a direction toward the other end of the molding plate corresponding to the moving speed of the foaming solution as to similarly keep production eminently and obviously moving along and keep the foaming solution from saturating and clumping up and overall reducing spray solution usage alongside better optimizing manufacturing flow.
Furthermore, Chae discloses the claimed invention except for the foaming process being continuous.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a continuous foaming process, since it has been held to be within the general skill of a worker in the art to make an operation continuous in light of the batch process of the prior art.  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). Where the results would have been predictable as Ben affirms “A continuous foaming process can be preferred over a batch process for production of a continuous foam sheet” (paragraph 0087) establishing continuous foaming being known to the art over batch processing (as Chae indicates by FIG. 5b).
Regarding claim 2, Chae in view of Kim, Khoshnevis, and Ben discloses the method according to claim 1, wherein each of the plurality of unit foam blocks is made of a polyurethane foam ([0001]: “method of manufacturing a polyurethane foam or a latex foam having different hardness and elasticity”).
Regarding claim 3, Chae in view of Kim, Khoshnevis, and Ben discloses (Chae: FIGS. 5b) the method according to claim 1, wherein the number of the plurality of unit foam blocks (Chae: 41-45; FIG. 5b) is 5 to 9. With Chae demonstrating at least 5 unit foam blocks in FIG. 5b)
Regarding claim 5, Chae in view of Kim, Khoshnevis, and Ben discloses (Chae: FIGS. 5b) the multi-hardness and multi-elasticity foam mattress manufactured by the method according to any one of claims 1 to 4, in which the plurality of unit foam blocks 60 are formed integrally with each other by use of a continuous foaming process (Chae: [0044]: “the connection blocks 44 and 45 are integrally formed with the different hardnesses and elasticities between the reference blocks 41, 42 and 43, not only the rigidity and the life of the mattress 400 are increased”; wherein the process is considered continuously foaming as per Ben’s considerations/teaching/exemplifications). Where notably, the method of claim 5 is met in accordance with any one of claims 1-3. It is considered for the sake of conciseness that the same consideration is due claim 4 separately hereafter.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Kim, Khoshnevis, and Ben in further view of itself.
Regarding claim 4, Chae in view of Kim, Khoshnevis, and Ben discloses the method according to claim 2. 
However, Chae does not explicitly disclose wherein the foam mattress is configured such that among the plurality of unit foam blocks having different hardnesses and elasticities, which are arranged at the left and right sides along the longitudinal direction of the foam mattress based on a zone of a unit foam block positioned at the central portion of the mattress, a pair of associated unit foam blocks of a pair of zones positioned symmetrically opposed to each other have the same hardness and elasticity as each other.
Regardless, Chae discloses the claimed invention except for the unit block as a whole being in a count of two.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have merely duplicated the number of whole arranged unit blocks, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where the results would have been predictable as it is eminently known that a twin mattress is 38 inches in width and a king sized mattress is 76 inches in width, duplicating and availing two arranged block units (all of 41-45; FIG. 5b of Chae) would avail a king sized mattress. Where furthermore there is no criticality as to the unit blocks being duplicated and parallel/identical amongst the arranged block units.
It is further considered that Chae discloses the claimed invention except for the arranged unit blocks (41-45) being separable as two separate halves of the same bed mattress.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the arranged unit blocks (41-45) as separable into two halves, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. Where the results would have been obvious as Chae previously considered the mattress elements being produced individually. Where advantageously, making the arranged unit blocks into two separable halves would avail replacement of one side or another, thereby further availing selective replacement of the mattress half and reducing replacement costs on the part of the consumer.
Response to Arguments
Applicant’s arguments, see Remarks (pages 6-7), filed June 19th, 2022, with respect to Drawing and Specification/Abstract Objections alongside 112b Rejections have been fully considered and are persuasive.  The Drawing and Specification/Abstract Objections alongside 112b Rejections of March 3rd, 2022 has been withdrawn. 
However, while previous Abstract Objections and 112b Rejections may have been withdrawn, applicant’s amendments necessitate a similar objection to the Abstract (still possessing a word count exceeding 150 words at 198 presently) and the amendments to claim 1 necessitate a new 112b Rejection directed to confusing antecedent basis of the language therein. Additionally, a claim objection respectfully seemed necessitated due to the choice in isolating ‘respectively’ in at least one instance, where ‘respectively’ would otherwise be redundant on ‘the respective nozzles’ (e.g, “the respective nozzles, respectively,”
Applicant’s arguments, see Remarks (page 7-10), filed June 19th, 2022, with respect to the rejection(s) of claim(s) 1 (and therefore 2-5) under Chae in view of Kim, Miki and Ben have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chae in view of Kim, Khoshnevis, and Ben (and itself for claim 4). Wherein Khoshnevis particularly concerns a foam extrusion nozzle and partition/separation wall system wherein the walls are rectilinear and therefore parallel between adjacent nozzles (as illustrated in FIGS. 3, 4B, 14, and 16, and clarified in [0083]).
Applicant’s arguments with respect to claim(s) 1 and 2-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly the matter of the separation walls was previously addressed under Miki (now disregarded in favor of Khoshnevis with its plurality of separation walls and superior output control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
 
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        9/26/2022